EX 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Quarterly Report of Buckeye Technologies Inc. (“Buckeye”) on Form10-Q for the period ended December 31, 2012 filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Steven G. Dean, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a)or 15(d)of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Buckeye. Dated this 8th day of February, 2013 /s/ Steven G. Dean Steven G. Dean Executive Vice President and Chief Financial Officer
